UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4152


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRANDON ANTHONY COLBERT,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00168-JAB-2)


Submitted:   August 4, 2010              Decided:   September 16, 2010


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON & TALCOTT, L.L.P.,
Greensboro, North Carolina, for Appellant.    Anna Mills Wagoner,
United States Attorney, Robert A. J. Lang, Assistant United
States Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brandon Anthony Colbert was found guilty by a jury of

being a felon in possession of a firearm and ammunition, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2006), and was

sentenced to 120 months in prison.                     Counsel has filed a brief in

accordance       with    Anders        v.    California,      386 U.S. 738    (1967),

stating that after a review of the record, he has found no

meritorious issues for appeal.                       The Anders brief nonetheless

challenges whether there was sufficient evidence to support the

jury’s verdict.          Colbert filed a pro se supplemental brief, also

arguing    that      the      evidence       was     insufficient      to    support    his

conviction, and asserting that the jury improperly inferred his

guilt     because       another        individual        took       responsibility      for

possessing the weapon underlying the charge for which Colbert

was convicted.           The Government has filed a responsive brief,

arguing that the district court correctly denied Colbert’s Rule

29   motion    and      that    Colbert’s        arguments      are   “no    more    than   a

request     to     this        court        to   overturn       the    credibility      and

believability determinations made by the jury.”                         Concluding that

no reversible error occurred, we affirm.

              First,     we     uphold       the     jury’s   verdict.        This     court

reviews the denial of a Fed. R. Crim. P. 29 motion de novo.                             See

United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).

When a Rule 29 motion was based on a claim of insufficient

                                                 2
evidence,       the    jury’s     verdict    must      be    sustained          “if    there    is

substantial       evidence,       taking     the      view    most       favorable       to    the

Government, to support it.”                United States v. Abu Ali, 528 F.3d
210, 244 (4th Cir. 2008) (internal quotation marks, brackets and

citations       omitted).         This    court       “ha[s]     defined         ‘substantial

evidence’ as evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.”                             Alerre, 430 F.3d

at 693 (internal quotation marks and citations omitted).

            When reviewing the sufficiency of the evidence, this

court “must consider circumstantial as well as direct evidence,

and     allow     the       government      the       benefit       of     all        reasonable

inferences       from       the   facts     proven       to     those       sought       to    be

established.”           United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982) (citations omitted).                         The court may not weigh

the evidence or review the credibility of the witnesses.                                       See

United    States       v.   Allen,   491 F.3d 178,     185      (4th    Cir.     2007).

Thus,     “if         the    evidence        supports         different,              reasonable

interpretations,            the   jury      decides         which     interpretation            to

believe[.]”       United States v. Murphy, 35 F.3d 143, 148 (4th Cir.

1994)     (citations         omitted).            A    defendant          challenging          the

sufficiency of the evidence faces a heavy burden.                                 See United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).



                                              3
            To establish a violation of 18 U.S.C. § 922(g)(1), the

Government       was     required      to      prove      that:      (i)        Colbert       was    a

convicted felon at the time of the offense; (ii) he voluntarily

and intentionally possessed a firearm; and (iii) the firearm

traveled in interstate commerce.                       United States v. Gallimore,

247 F.3d 134, 136 (4th Cir. 2001).                     Here, the parties stipulated

that Colbert was a convicted felon and that the firearm had the

requisite interstate commerce nexus.                          The only disputed issue,

therefore,       was    whether     the       evidence        established            that    Colbert

“possessed” a firearm on December 7, 2007.                                 We hold that the

Government       produced       sufficient          evidence          to        establish         that

Colbert    possessed       the     weapon       underlying           his    conviction            and,

hence,    find     the     evidence       sufficient           to    support          the     jury’s

verdict.

            Although        not     challenged           by    Colbert,          we       have    also

reviewed his sentence in accordance with our obligations under

Anders     and     affirm        his      sentence.             Colbert’s              presentence

investigation          report     properly       placed        him    in        a     category      IV

criminal history and attributed him with a total offense level

of   twenty-eight,        yielding        a    Guidelines        range          of    140    to     175

months    which,       given    the    statutory          maximum          of       ten    years    in

prison, became 120 months.             See 18 U.S.C. § 924(a)(2) (2006).

            We     also    conclude         that    no    reversible            error       occurred

during     Colbert’s       sentencing          hearing.              The        district         court

                                                4
appropriately            inquired        at    sentencing            whether          there     were

objections         to    Colbert’s       presentence            investigation         report,    to

which counsel responded there were not, asked whether defense

counsel   had       argument        to    present      in       mitigation,        and    afforded

Colbert an opportunity to allocute.                             We discern no reversible

error   in    the        district    court’s         explanation           for   its     120-month

sentence.          See     United    States      v.    Lynn,         592 F.3d 572,    576-80

(4th Cir. 2010).            Thus, in the absence of argument challenging

Colbert’s     within-Guidelines               sentence,         we   affirm      his     120-month

sentence.          See United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007) (“A sentence within the proper Sentencing Guidelines

range is presumptively reasonable.”).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                     This court

requires that counsel inform Colbert, in writing, of the right

to petition the Supreme Court of the United States for further

review.       If        Colbert   requests       that       a    petition        be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel      may    move     in     this      court    for       leave     to    withdraw       from

representation.            Counsel’s motion must state that a copy thereof

was served on Colbert.                   We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                                 5
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    6